In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
KAREN FALCONIO,             *
                            *                        No. 17-1510V
                Petitioner, *                        Special Master Christian J. Moran
                            *
v.                          *
                            *                        Filed: July 9, 2019
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *                        Entitlement, dismissal
                            *
                Respondent. *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

       On July 3, 2019, petitioner filed a joint stipulation of dismissal pursuant to Vaccine Rule
21(a)(1)(B) in the above-captioned case. Petitioner reserved her rights to seek attorneys’ fees
and costs, and respondent reserved his rights to oppose those fees and costs.

       Accordingly, pursuant to Vaccine Rule 21(a)(2), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a)(3).

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       1
          The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this order on its
website (https://www.uscfc.uscourts.gov/aggregator/sources/7). Thus, anyone with internet
access will be able to view this order. Pursuant to Vaccine Rule 18(b), the parties have 14 days
to file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.